Reversed and Remanded and Opinion filed December 1, 2011.




                                          In The

                          Fourteenth Court of Appeals
                                 ___________________

                                  NO. 14-10-01038-CV
                                 ___________________

                            ANTONIO NUTALL, Appellant

                                            V.

               AMERICAN EXPRESS CENTURION BANK, Appellee


                     On Appeal from County Court at Law No. 4
                               Harris County, Texas
                          Trial Court Cause No. 957534


                                      OPINION

       This appeal is taken from a default summary judgment entered against Antonio
Nutall and in favor of American Express Centurion Bank. In his sole issue, appellant
claims the trial court erred in granting judgment because he was never served with
appellee’s motion for summary judgment.

       Appellee concedes that it was not entitled to judgment because appellant did not
receive proper notice of the Motion for Summary Judgment. See Tex. R. Civ. P. 21a.
Appellee requests this matter be remanded to the trial court.
      Accordingly, appellant’s issue is sustained. The judgment of the trial court is
reversed and the case remanded for further proceedings.




                                               PER CURIAM



Panel consists of Justices Brown, Boyce, and McCally.




                                           2